Honorable Pat Ellis State Representative 402 Poplar Street Clinton, Arkansas  72031
Dear Representative Ellis:
This is in response to your inquiry whereby you submitted the following:
   "Members of the Stone County Quorum court have asked me to request an interpretation and opinion from your office on section 2, paragraph (a) of Act 398 of 1983."
I have read Section 2(a) of Act 398 several times and see no ambiguity, therefore, absent some specific question that the Stone County Quorum Court may have I do not know what to interpret.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.